Order filed, January 09, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01119-CR
                                 ____________

                        DAVID MCKEAND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 9
                            Harris County, Texas
                      Trial Court Cause No. 1925760


                                     ORDER

      The reporter’s record in this case was due December 17, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Tavis Jacks, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM